           Case 1:20-cr-00135-JMF Document 70 Filed 03/31/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :      20-CR-135 (JMF)
                                                                       :
JAHVONNE CHAMBERS,                                                     :   MEMORANDUM OPINION
                                                                       :       AND ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant Jahvonne Chambers is detained at the Essex County Correctional Facility

(“Essex”), awaiting trial on charges of racketeering conspiracy, in violation of 18 U.S.C.

§ 1962(d); and attempted assault with a dangerous weapon in aid of racketeering, in violation of

18 U.S.C. § 1959(a)(6) and 2. By motion filed March 29, 2020, Chambers moves for “temporary

release” on bail pursuant to 18 U.S.C. § 3142(i), on the ground that he has “a substantially

heightened risk” should he contract COVID-19 because he has asthma and because Essex “has

significantly restricted” his access to counsel. ECF No. 58, at 1. The Government opposes his

motion. ECF No. 66. Chambers was invited to submit a reply, see ECF No. 60, but he did not.

        There is no dispute that the Court has authority to grant Chambers temporary release

pursuant to Section 3142(i), which provides that a court “may . . . permit the temporary release

of the person, in the custody of a United States marshal or another appropriate person, to the

extent that the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” See also United States v. Perez, No. 19-CR-

297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting release pursuant to

Section 3142(i) in light of COVID-19); United States v. Stephens, No. 15-CR-95 (AJN), 2020
          Case 1:20-cr-00135-JMF Document 70 Filed 03/31/20 Page 2 of 3



WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (same). In considering whether there is a

“compelling reason” for a defendant’s release under this provision, however, a court must

“balance the reasons advanced for such release against the risks that were previously identified

and resulted in an order of detention. In turn, whether temporary release under § 3142(i) is

proper requires the individualized analysis of the facts of each case.” United States v. Cox, No.

2:19-CR-271 (RFB) (VCF), 2020 WL 1491180, at *2 (D. Nev. Mar. 27, 2020).

       Applying that analysis here, the Court denies Chambers’s motion substantially for the

reasons stated in the Government’s opposition. See ECF No. 66. First, Chambers fails to

demonstrate that temporary release is “necessary” for the preparation of his defense because,

among other things, he was just arrested and the initial pretrial conference, which is not

evidentiary in nature and does not necessarily even require the defendant’s presence, see Fed. R.

Crim. P. 43(b)(3), is not even scheduled for another month, cf. Stephens, 2020 WL 1295155, at

*3 (concluding that temporary release was justified in part to enable the defendant to prepare for

an evidentiary hearing scheduled for six days later); United States v. Kennedy, No. 18-20315,

2020 WL 1493481, at *4 (E.D. Mich. Mar. 27, 2020) (concluding similarly as to a pre-

sentencing hearing scheduled for two months later). And second, he fails to demonstrate that,

balancing the reasons advanced for release against the risks posed by release, there is “another

compelling reason” favoring release. Put simply, Chambers is “far too great a danger to the

community to justify his release.” United States v. Conley, No. 19-CR-131 (PAE), ECF No. 366,

at 2 (Mar. 31, 2020) (“Conley Order”). That conclusion is based on the nature of the present

charges (which include allegations that Chambers was involved in at least two gunpoint

robberies and an attempted slashing of another inmate while detained in jail) and Chambers’s

lengthy criminal history, which includes multiple convictions for crimes of violence and crimes



                                                 2
         Case 1:20-cr-00135-JMF Document 70 Filed 03/31/20 Page 3 of 3



committed while on parole or pretrial release. As Judge Engelmayer stated in reference to a

similar application earlier today: “Simply put, the danger to the community presented by

[Chambers’s] release outweighs, substantially, the danger to himself presented by his

incarceration at [Essex].” Conley Order at 2-3.

       Accordingly, Chambers’s motion for temporary release is DENIED. The Clerk of Court

is directed to terminate ECF No. 58.


       SO ORDERED.

Dated: March 31, 2020                                 __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  3
